DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/30/2021 has been entered.

Status of the Claims
This action is in response to papers filed 07/30/2021 in claims 1-6 were previously canceled. 
Claims 7-9 are pending and under examination.

Declaration under 37 C.F.R §1.132
The “Kenji Miyamoto” Declaration under 37 CFR 1.132 filed 07/30/2021 is considered, but insufficient to overcome the standing rejection of claims 7-9 under 35 U.S.C. 103 as being unpatentable over Riedhammer et al (US 4,354,952) in view of Miyamoto et al (US 2002/0143121 A1) and Bothe et al (WO 2013/055746 A1),


Maintained Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riedhammer et al (19 October 1982; US 4,354,952) in view of Miyamoto et al (3 October 2002; US 2002/0143121 A1; cited in IDS filed 03/19/2020) and Bothe et al (18 April 2013; WO 2013/055746 A1; cited in IDS filed 03/19/2020).
Regarding claim 7, Reidhammer teaches a method for disinfecting and/or preserving contact lenses comprising contacting the contact lenses with a disinfecting and/or preserving solution containing buffered saline solution (abstract; column 3, lines 1-48; column 5, lines 42-end; column 6, lines 45-61; claims 7-10). Reidhammer teaches the solution is clear so as it would be satisfactory for contact lens disinfecting solution (column 8, Example IV and Table II). Reidhammer teaches the contact lenses are placed/soaked in a container with a sufficient amount of the preserving solution (column 6, lines 44-55).
However, Reidhammer does not teach the compound in which a cinnamic acid ester having an amino group is covalently bonded to a carboxyl group of a hyaluronic acid of formula (I) and the degree of substitution of the compound of as recited in claim 7.
Regarding the compound in which a cinnamic acid ester having an amino group is covalently bonded to a carboxyl group of a hyaluronic acid of formula (I) and the degree of substitution of the compound of as recited in claim 7, Miyamoto teaches a 
It would have been obvious to one of ordinary skill in the art to include the aminoalkyl cinnamate derivative covalently bonded to a carboxyl group of hyaluronic acid in the preservation solution used for preserving contact lenses of Reidhammer, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Reidhammer is an ophthalmic preparation containing buffered saline solution and Miyamoto teaches that the aminoalkyl cinnamate derivative th paragraph through page 25), thereby providing a resultant solution that can sufficiently preserve the contact lens in a packaging container, and achieve Applicant’s claimed invention with reasonable success.
Regarding claim 8, as discussed above, Miyamoto teaches the degree of substitution of the aminoalkyl cinnamate derivative incorporated into hyaluronic acid is usually 0.3 to 30%, preferably 1 to 20% ([0020]). Miyamoto teaches the degree of substitution can be appropriately varied or adjusted by controlling the moles of the hyaluronic acid and the aminoalkyl cinnamate derivative to be reacted with each other ([0020]). See MPEP 2144.05 (I)-(II) for obviousness of overlapping ranges disclosed in by the prior art and absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the ratio of amidated carboxyl groups 
Regarding claim 9, as discussed above, Reidhammer teaches the contact lenses are placed/soaked in a container with a sufficient amount of the preserving solution (column 6, lines 44-55).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 07/30/2021 have been fully considered but they are not persuasive.
Applicant’s arguments on pages 2-5 of the Remarks filed 07/30/2021 relied solely on the 132 Declaration of Kenji Miyamoto submitted on 07/30/2021 as the rebuttal for nonobviousness. 
The Examiner is not persuaded by Applicant’s arguments in view of the 132 Declaration of Kenji Miyamoto. 
The “Kenji Miyamoto” Declaration under 37 C.F.R. filed 07/30/2021 is considered. However, the “Kenji Miyamoto” Declaration and evidence provided therein are insufficient to overcome the standing 103 rejection as set forth in this office action.
Applicant argues that chlorhexidine in the disinfectant solutions of Riedhammer is a cationic compound and the hyaluronic acid cited in Miyamoto is anionic molecule Pseudomonas aeruginosa. Thus, Applicant alleged that the evidence in the Declaration shows contrary to Example 1 of Riedhammer, as the experimental data shown that Miyamoto’s photoreactive hyaluronic acid suppresses the antibacterial activity of chlorhexidine gluconate suppresses the antibacterial activity of chlorhexidine gluconate. As such, Applicant alleged that the compound used in the claimed method is an anionic compound and based on the evidence from Declaration, the combination of photoreactive hyaluronic acid disclosed in Miyamoto with the cationic chlorhexidine disclosed in Riedhammer would render the cited document of Riedhammer unsatisfactory for its intended purpose as a disinfectant solution for contact lenses because the chlorhexidine of Riedhammer would lose its antibacterial activity when combined with the anionic compound of Miyamoto. (Remarks, pages 2-5).


In response, the Examiner disagrees. First, it is noted that the photocured crosslinked-hyaluronic acid derivative (i.e., aminoalkyl cinnamate derivative covalently bonded to a carboxyl group of hyaluronic acid) of Miyamoto is not an anionic surfactant. Nowhere in Miyamoto does it defined the photocured crosslinked-hyaluronic acid derivative as an anionic surfactant. Hyaluronic acid itself is also not an anionic surfactant. Thus, Applicant’s evidence from the publications from Tran et al., Bruins et al., Calogiuri et al., and Russell et al. are not pertinent to the photocured crosslinked-hyaluronic acid derivative of Miyamoto or the disinfecting solution containing chlorhexidine of Riedhammer. This is because the publications from Tran et al., Bruins et al., Calogiuri et al., and Russell et al. are to deactivation of chlorhexidine by anionic surfactant, wherein none of the anionic compounds or anionic surfactants described in the publications are pertinent to photocured crosslinked-hyaluronic acid derivative, much less hyaluronic acid. None of the publications cited by Applicant establish that the 
Second, while Applicant attempted to provide experimental data in the 132 Declaration showing that 0.1% aminocinnamic acid derivative-bound hyaluronic acid (DS 16.5%) in a solution with 0.0025% chlorhexidine gluconate suppresses the antibacterial activity of chlorhexidine gluconate, said experimental data is insufficient evidence of nonobviousness. This is because the 0.1% aminocinnamic acid derivative-bound hyaluronic (DS 16.5%) solution used in the experimental data is not the same as the aminocinnamic acid derivative-introduced hyaluronic acid of Example 1 of Miyamoto. It is noted that the photocured aminocinnamic acid derivative-introduced hyaluronic acid of Example 1 is a photocured aminocinnamic acid derivative-introduced hyaluronic acid with a DS of 4.5%, which is much less than the DS 16.5% of the aminocinnamic acid derivative-bound hyaluronic used in Applicant’s experimental data. In addition, Applicant also failed to show that photocured aminocinnamic acid derivative-introduced hyaluronic acid of Miyamoto when added to the preserved saline or disinfectant solution of Reidhammer (Examples I-III) which contains chlorhexidine and non-ionic/amphoteric surfactants, would deactivated or suppresses the antibacterial activity of chlorhexidine gluconate. Thus, Applicant’s Sample (1) preparation (0.1% aminocinnamic acid derivative-bound hyaluronic acid (DS 16.5%) in a solution with 0.0025% chlorhexidine gluconate) used in the experimental data is not pertinent to the 
Third, contrary to Applicant’s alleged experimental data shown in the Declaration, the state of the prior art establishes that not only the photocured aminocinnamic acid derivative-introduced hyaluronic acid of Miyamoto, but also hyaluronic acid by itself, are suitable to be used with cationic antimicrobial compounds including chlorhexidine gluconate and does not deactivate or suppresses the antibacterial activity of cationic antimicrobial compounds. Xia et al (US 2009/0196846) describes an ophthalmic solution having disinfectant ability and uses as lens care solution containing hyaluronic acid, amphoteric surfactant and cationic antimicrobial compound selected from chlorhexidine gluconate, hexamethylene biguanides alexidine and quaternary 
As such, for at least the reasons discussed above and preponderance of evidence, Applicant’s arguments in view of the 132 Declaration are insufficient to obviate the standing 103 rejection over the combined teachings of Riedhammer, Miyamoto and Bothe.
As a result, for at least the reasons discussed above and of record, claims 7-9 stand rejected as being obvious and unpatentable over the combined teachings of cited prior arts in the 103 rejections as with forth in this office action.

New Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al (6 August 2009; US 2009/0196846 A1) in view of Miyamoto et al (3 October 2002; US 2002/0143121 A1; cited in IDS filed 03/19/2020; hereafter as Miyamoto ‘121) and Miyamoto et al (11 December 2008; US 2008/0306022 A1; hereafter as Miyamoto ‘022).

However, Xia does not teach the compound in which a cinnamic acid ester having an amino group is covalently bonded to a carboxyl group of a hyaluronic acid of formula (I) and the degree of substitution of the compound of as recited in claim 7.
Regarding the compound in which a cinnamic acid ester having an amino group is covalently bonded to a carboxyl group of a hyaluronic acid of formula (I) and the degree of substitution of the compound of as recited in claim 7, Miyamoto ‘121 teaches a photocurable hyaluronic acid derivative comprising aminoalkyl cinnamate derivative is covalently bonded to a carboxyl group of hyaluronic acid, wherein the degree of substitution of the aminoalkyl cinnamate derivative incorporated into hyaluronic acid is usually 0.3 to 30% and preferably 1 to 20% (abstract; [0017]-[0025], [0028]; Examples 1-2; claims 1-6). Miyamoto ‘121 teaches the degree of substitution can be appropriately varied or adjusted by controlling the moles of the hyaluronic acid and the aminoalkyl cinnamate derivative to be reacted with each other ([0020]). See MPEP 2144.05 (I)-(II) for obviousness of overlapping ranges disclosed in by the prior art and absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the ratio of amidated carboxyl groups among all carboxyl groups in HA would have been obvious before the effective filing date of Applicant’s invention. 
It would have been obvious to one of ordinary skill in the art to include the aminoalkyl cinnamate derivative covalently bonded to a carboxyl group of hyaluronic acid as the hyaluronic acid in the preservation solution used for preserving contact lenses of Xia, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Miyamoto ‘121 teaches that the aminoalkyl cinnamate derivative covalently bonded to a carboxyl group of hyaluronic acid, is suitable and useful for inclusion/incorporation into ophthalmic preparation of Xia (Miyamoto ‘121: [0020], [0024], [0028], [0038], [0059]-[0060] and [0064]-[0065]) and such incorporation of the aminoalkyl cinnamate derivative covalently bonded to a carboxyl group of hyaluronic acid provides a resultant ophthalmic solution with enhanced hydrophilic property and protection of the mucosal tissue of eye, which are also the objectives of Xia ([0053]). One of ordinary skill in the art would have reasonable expectation of success of incorporating the aminoalkyl cinnamate derivative covalently bonded to a carboxyl group of hyaluronic acid as the hyaluronic acid in the preservation solution used for preserving contact lenses of Xia because Miyamoto ‘022  provided the reasonable expectation of success in doing so by teaching that the cinnamate derivative-introduced hyaluronic acid of Miyamoto ‘121 is suitable to be included in an 
Regarding claim 8, as discussed above, Miyamoto ‘121 teaches the degree of substitution of the aminoalkyl cinnamate derivative incorporated into hyaluronic acid is usually 0.3 to 30%, preferably 1 to 20% ([0020]). Miyamoto teaches the degree of substitution can be appropriately varied or adjusted by controlling the moles of the hyaluronic acid and the aminoalkyl cinnamate derivative to be reacted with each other ([0020]). See MPEP 2144.05 (I)-(II) for obviousness of overlapping ranges disclosed in by the prior art and absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the ratio of amidated carboxyl groups among all carboxyl groups in HA would have been obvious before the effective filing date of Applicant’s invention
Regarding claim 9, as discussed above, Xia teaches the contact lenses are placed/soaked in lens cases with the preserving/disinfectant solution ([0083]-[0084]).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of 

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288.  The examiner can normally be reached on 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOAN T PHAN/Primary Examiner, Art Unit 1613